Case 6:19-cv-00383-JDK-JDL Document 37 Filed 09/21/20 Page 1 of 2 PageID #: 201



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 DAVID WAYNE MCWHERTER, TDCJ                         §
 #00267382,                                          §
                                                     §   CASE NO. 6:19-CV-383-JDK-JDL
                 Plaintiff,                          §
                                                     §
 v.                                                  §
                                                     §
 LORIE DAVIS, ET AL.,                                §
                                                     §
                 Defendants.                         §


                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        This action was referred to United States Magistrate Judge John D. Love pursuant to

 28 U.S.C. § 636. On August 5, 2020, the Magistrate Judge issued a Report and Recommendation

 (Doc. No. 35), recommending that Plaintiff’s civil rights complaints be dismissed with prejudice

 for failure to state a claim upon which relief may be granted pursuant to Fed. R. Civ. P. 12(b)(1)

 and Fed. R. Civ. P. 12(c).

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

                                                 1
Case 6:19-cv-00383-JDK-JDL Document 37 Filed 09/21/20 Page 2 of 2 PageID #: 202



 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

           Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Doc. No. 35) as the

 findings of this Court.

           Accordingly, it is ORDERED that the Magistrate Judge’s Report (Doc. No. 35) is

 ADOPTED. It is further

           ORDERED that Plaintiff’s suit is DISMISSED WITH PREJUDICE for failure to state

 a claim upon which relief may be granted pursuant to Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P.

 12(c).

          So ORDERED and SIGNED this 21st day of September, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
